Citation Nr: 9933642	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional eye disability resulting from surgical removal 
of a cataract on the left eye at a VA facility in May 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to September 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision.  At 
the video conference hearing in July 1999, the veteran 
indicated an intent to pursue a claim for compensation for 
additional disability consisting of a heart condition, 
resulting from medication used for his eye condition.  This 
matter is referred to the RO for appropriate action.  


FINDING OF FACT

The record does not contain competent evidence to show that 
the veteran has current additional eye disability resulting 
for VA surgical removal of a cataract from the left eye.  


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation for 
additional eye disability incurred as a result of treatment 
provided by VA is not well grounded.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed this claim for benefits under 38 U.S.C.A. 
§ 1151 in September 1996. As an initial matter, it should be 
pointed out that since his Section 1151 benefits claim was 
filed prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable. See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute. Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  The United States Supreme Court 
(Supreme Court) affirmed the decisions of the Court of 
Veterans Appeals and the Court of Appeals in Brown v. 
Gardner, 115 S. Ct. 552 (1994). As a result, the fault, 
negligence, or accident requirement set forth in 38 C.F.R. § 
3.358(c)(3) was invalidated on the grounds that that section 
of the regulation, which included an element of fault, did 
not properly implement the statute. On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3), in order to 
conform the regulation to the decision of the Supreme Court. 
The Board notes that the appellant's § 1151 claim was filed 
in September 1996, and that the initial rating decision 
denying that claim was issued in December 1996.

The threshold question to be answered is whether appellant 
has presented evidence of a well-grounded claim with respect 
to the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a well-grounded claim has not been presented, the appeal 
with respect to that issue must fail.  King v. Brown, 5 Vet. 
App. 19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant, or on his 
behalf, as to the § 1151 claim are beyond the competence of 
the person making the assertions, as will be explained.

Jones v. West, 12 Vet. App. 460, 464 (1999), holds that the 
requirements for a well-grounded claim under the prior 
Section 1151 are: (1) medical evidence of current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  

38 C.F.R. § 3.358, the regulation implementing Section 1151, 
provides, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

As noted above, section 3.358(c)(3), which included a fault, 
negligence, or accident requirement, was invalidated.  
Section 3.358(c), as amended effective October 1, 1996 
provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.  

The veteran provided testimony at a July 1999 video 
conference hearing at which time he stated that he began 
having problems with his left eye immediately after the 
surgery in May 1996.  In essence, he stated that his eyesight 
has dramatically deteriorated since the surgery requiring him 
to have his glasses changed five times since his surgery.  
Some reference is also made to the use of atopic eye drops 
and the development of congestive heart failure. 

In an October 1997 statement, the veteran reported that a 
hole was punctured in the eye during surgery, and that he was 
on the operating table for an hour and fifty minutes for a 
procedure that he reports should normally take 45 minutes.  

The clinical record shows that prior to his surgery, the 
veteran in February 1996, was found to demonstrate a best 
corrected vision of 236/60.  In April 1996, the veteran with 
a known history of bilateral cataracts reported having poor 
depth perception that was worse at night.  Visual acuity was 
correctable to 20/50 in the left eye by pin hole.  A consent 
form signed by the veteran just prior to his surgery in May 
1996 shows that he was informed that the risks of surgery, 
classified as extra capsular cataract extraction with 
artificial lens implantation of the left eye, consisted of 
loss of vision and, loss of eye, as well as pain and 
infection.  

Postoperative progress notes from May 1996 show that the 
veteran continued to complain of floaters in the left eye.  
Visual acuity in the left eye was 20/200 correctable to 20/50 
by pin hole.  The cornea was clear, and the wound was 
observed to be secured by five sutures.  The pupil was 
oblonged in shape, secondary to pulling.  The eye lids were 
positive for bruising.  However it was noted that the 
intraocular lens was in the correct position.  A May 21, 1996 
report of contact shows that the veteran was informed that 
his vision should improve as soon as sutures were removed.  
It was noted that the veteran was concerned that his lens was 
in the wrong position and that 5 sutures an was excessive 
amount.  The veteran in turn was informed that some patients 
receive as many as 10 sutures.  The anesthesia report 
compiled at the time of the surgery in May 1996 shows that 
the veteran's blood pressure became as high as 202/120.  

The October 1996 examination report shows that the veteran 
had full extraocular muscle function of the both eyes, and 
intraocular pressures were 14 in each eye.  The pupils were 
5mm in both eyes with a 3+ reaction in the right and a 2+ 
reaction in the left eye.  In the left eye, the veteran 
demonstrated normal scleral conjunctiva.  He was noted to 
have a few sutures which were well covered by conjunctiva.  
He had a peripheral iridectomy at approximately 12 o'clock 
position in the left eye.  He had a superficial punctate 
keratopathy at approximately the one o'clock position in the 
left eye.  He also had an anterior chamber intraocular lens 
that was well placed centrally.  The descemet folded on 
itself at approximately 4 o'clock position of the left eye 
near the limbus.  The veteran had a small amount of vitreous 
pushing through the papillary plane.  There were no signs of 
corneal decompensation.  The diagnosis was status post 
phacoemulsification with anterior chamber intraocular lens 
implantation to the left eye in May 1996.  He had posterior 
capsular disruption which is why the surgeons placed the 
anterior chamber intraocular lens rather than a posterior 
chamber intraocular lens.  The veteran was stable with a 
visual acuity of 20/30 in the left eye.  The examiner was not 
able to reproduce diplopia during the examination.  The 
examiner concluded that the presence of monocular diplopia 
only intermittently was consistent with refractive error.  
Visual field examinations were interpreted as showing normal 
findings.  

A report of January 1997 from J. A. Dryfuss, Jr., M.D. is to 
the effect that the veteran reported that he had a cataract 
removed from the left eye at a VA hospital. He was aware of 
some complications with his secondary vitreous loss, with 
anterior chamber intraocular lens used.  He noticed floaters 
in the left eye.  His best corrected vision was 20/30 in the 
left eye, and intraocular pressure was 14 mmHg in the left 
eye.  The external examination revealed full extraocular 
movements.  In particular, the left eye showed a normal 
cornea, anterior chamber and iris.  There was a well placed 
anterior chamber intraocular lens with surrounding vitreous.  
There was what appeared to be a capsular remnant in the 
inferior aspect of the anterior chamber.  The fundus to 
direct and indirect ophthalmoscopy was unremarkable.  A 
February 1997 note shows that the veteran complained that his 
visual acuity was fuzzy.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  In Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993), the Court affirmed a Board decision that 
determined that a claim for Section 1151 benefits was not 
well grounded since the veteran's injury was coincidental to, 
but not the result of, VA action.  

While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Unfortunately there is no competent medical evidence to show 
that he currently has additional disability resulting for 
surgical removal of a cataract from the left eye.  In this 
regard, I note that the veteran has argued that he has 
suffered reduced visual acuity since the surgery.  As noted 
above his vision in the left eye was 20/50 by pin hole in 
April 1996, just before the surgery.  Nevertheless, an 
improved visual acuity was noted in October 1996 and again in 
January 1997 when the veteran's corrected vision was noted to 
be 20/30 and static.  Likewise, no impairment of ocular 
muscle function or abnormality of the cornea, lens position 
or fundus was observed.  

In view of the foregoing, the veteran's claim for 
compensation for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for additional disability, resulting 
from treatment rendered by VA from May 1996 is not well 
grounded.  Consequently, no duty to assist the veteran is 
triggered by the provisions of 38 U.S.C.A. § 5107.  The 
veteran's representative recommends a remand for medical 
opinion, but such is not required when the claim is not well 
grounded.

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that the veteran has not been 
prejudiced inasmuch as he has not satisfied the initial 
threshold of presenting a plausible claim.  


ORDER

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151, for additional eye disability resulting 
from treatment provided by VA consisting of surgical removal 
of a cataract from the left eye, is not well ground.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

